        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STEVEN LOVE LUNDY,                         :   3:20-CV-01898
                                           :
                    Plaintiff,             :
                                           :
             v.                            :   (Chief Magistrate Judge Schwab)
                                           :
POCONO MOUNTAIN REGIONAL                   :
POLICE DEPARTMENT, et al.,                 :
                                           :
                    Defendants.            :

                                      ORDER
                                  December 17, 2020

I. Introduction.

      The plaintiff, Steven Love Lundy, asserts claims based on his arrest and

state criminal prosecution. After screening the complaint, we conclude that the

complaint fails to state a claim upon which relief can be granted. We will,

however, grant Lundy leave to file an amended complaint.



II. Background.
      Lundy, a prisoner at the State Correctional Institution Frackville,

commenced this action pro se on October 15, 2020, by filing a complaint. He

subsequently paid the filing fee for this action.
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 2 of 22




      Referring to himself as “Divine: Rose-El,” Lundy alleges that he is a

Moorish American National. Doc. 1 at 1. He alleges that on November 17, 2017,

Corporal Officer Matthew Nero and Detective Sergeant Kenneth Lenning, with the

Pocono Mountain Regional Police Department, arrested him on his front porch. Id.

According to Lundy, as Nero was shackling him and escorting him to a police car,

he watched Lenning enter his home without a warrant and without consent. Id.

      Lundy was subsequently charged, and an order dated March 21, 2019 (which

Lundy submitted as an exhibit to his complaint), provides that Lundy pleaded nolo

contendere to Strangulation, a felony of the second degree, and was sentenced by

Judge Zulick of the Court of Common Pleas of Monroe County to 21 to 60 months

imprisonment. Doc. 1 at 1, 9. According to Lundy, during the criminal

proceedings, he was “trafficked” to and from court, he was denied affordable bail,

and he was coerced into signing a plea agreement in order to help his wife. Id. at 1,

2. Lundy suggests that although he signed the plea agreement “In Propria

Persona,” an assistant district attorney stated that she would be able to prove that

he was indeed Steven Love Lundy. Id. at 2. He contends that he was deprived of

his “inherent rights as a Moorish-American National.” Id. at 1.

      Lundy further asserts that he is being held at the state correctional institution

in the name of Steven Love Lundy, that he has been held 12 months beyond the

“VOID contract” that he signed, and that the Pennsylvania Board of Probation and

                                          2
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 3 of 22




Parole has denied him parole because he refused to accept personal responsibility

in the name of Steven Love Lundy. Id. Lundy also alleges that Monroe County

Correctional Facility, in collusion with the Monroe County District Attorney’s

Office, confiscated and interfered with his incoming and outgoing mail.

      In addition to the above allegations, the complaint contains references to

kidnapping, dehumanization, human trafficking, slavery, and genocide, apparently

tied to Lundy’s assertions regarding being a Moorish American National. Id. at 1–

3. Some of the exhibits attached to the complaint, such as a UCC Financing

Statement and documents related to a purported trust, see doc. 1 at 4–8, are also

related to Lundy’s contentions regarding being a Moorish American National.

      The caption of the complaint lists the Commonwealth of Pennsylvania as a

defendant. Id. at 1. The body of the complaint lists numerous other actors, but it is

not clear whether Lundy is attempting to name all those mentioned as defendants.

At one point in his complaint, Lundy does list the following individuals: Corporal

Officer Matthew Nero, Detective Sergeant Kenneth Lenning, Detective Corporal

Lucas David Bray, Judge Jonathan Mark, Judge Arthur L. Zulick, District Attorney

E. David Christine, Assistant District Attorney Michael Mancuso, and Assistant

District Attorney Catherine Theresa Pirolli. Id. at 3. Although not entirely clear,

Lundy may intend to name these individuals as defendants.




                                          3
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 4 of 22




      As relief, and under a section of the complaint titled “MANDAMUS,”

Lundy seeks release from confinement, expungement of his record, release of his

property, release of all bonds, “Equitable Compensation,” Five Hundred Million

dollars, and punitive damages. Id. Lundy signed the complaint as “Divine: Rose-

El” as “Authorized Representative of STEVEN LOVE LUNDY.” Id. at 3.

      On November 3, 2020, Lundy filed a document in which he requests to

amend the name on his complaint to “Divine: Rose-EL, Ex Rel: STEVEN LOVE

LUNDY.” Doc. 4 at 1. He also requests to that the defendant be amended to “THE

COMMONWEALTH OF PENNSYLVANIA, et al., in which all agents, actors,

and representative were given notice of their intentional wrong-doings.” Id. The

Clerk of Court docketed this document as a motion to amend the complaint. This

document does not clarify who all Lundy intends to be named as defendants.

      On November 27, 2020, Lundy filed a document in which he states that

prison officials are denying him his required diet. Doc. 6 at 1. He attaches a

document from the Pennsylvania Department of Corrections denying his request

for a religious diet. Id. at 2. Lundy requests to make the Department of

Corrections’ document an exhibit to his complaint. Id. at 1. The Clerk of Court

docketed the document Lundy filed on November 27th as a supplement to his

complaint.




                                          4
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 5 of 22




      For the reasons discussed below, we conclude that the complaint fails to

state a claim upon which relief can be granted.



III. Screening of Prisoner Complaints—Standard of Review.
      The court may sua sponte dismiss an action brought by a prisoner under

federal law complaining about prison conditions if, among other reasons, the action

“fails to state a claim upon which relief can be granted.” 42 U.S.C. § 1997e(c)(1).

This statutory text mirrors the language of Rule 12(b)(6) of the Federal Rules of

Civil Procedure, which provides that a complaint should be dismissed for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

      When determining whether a complaint states a claim upon which relief can

be granted, “[w]e must accept all factual allegations in the complaint as true,

construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

making that determination, we “consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic

documents if the [plaintiff’s] claims are based upon these documents.” Id. at 230.

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). The statement required
                                          5
          Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 6 of 22




by Rule 8(a)(2) must give the defendant fair notice of what the plaintiff’s claim is

and of the grounds upon which it rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Detailed factual allegations are not required, but more is required than labels,

conclusions, and a formulaic recitation of the elements of a cause of action. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other words, a

complaint must do more than allege the plaintiff’s entitlement to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’

such an entitlement with its facts.” Id.

      In considering whether a complaint states a claim upon which relief can be

granted, the court “‘must accept all facts alleged in the complaint as true and

construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997). A court also need not “assume that a . . .

plaintiff can prove facts that the . . . plaintiff has not alleged.” Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).

      Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

                                            6
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 7 of 22




sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

      First, the court must “tak[e] note of the elements a plaintiff
      must plead to state a claim.” Second, the court should identify
      allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Finally, “where
      there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they
      plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).




                                           7
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 8 of 22




IV. Discussion.
      A. The complaint fails to state a claim upon which relief can be
      granted.
      The complaint is not clear. It does not comply with the pleading

requirement of Fed. R. Civ. P. 8.1

      “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

“This already liberal standard is ‘even more pronounced’ where a plaintiff files the

complaint without the assistance of counsel.” Garrett v. Wexford Health, 938 F.3d

69, 92 (3d Cir. 2019) (quoting Erickson, 551 U.S. at 94). “[A] court must make

reasonable allowances to protect pro se litigants from the inadvertent forfeiture of

important rights due merely to their lack of legal training.” Id. Thus, “[c]ourts are

more forgiving of pro se litigants for filing relatively unorganized or somewhat

lengthy complaints.” Id.

      Liberally construing Lundy’s complaint, we nevertheless conclude that the

complaint fails to comply with Fed. R. Civ. P. 8, which requires, among other

things, that a claim for relief must contain “a short and plain statement of the

grounds for the court’s jurisdiction” and “a short and plain statement of the claim

showing that the pleader is entitled to relief,” and that “[e]ach allegation must be


1
  The complaint also does not contain a caption listing the defendants as required
by Fed. R. Civ. P. 10(a). Nor does it contain numbered paragraphs as required by
Fed. R. Civ. P. 10(b). And although doing so would promote clarity, each claim is
not stated in a separate count as required by Fed. R. Civ. P. 10(b).

                                          8
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 9 of 22




simple, concise, and direct.” Fed. R. Civ. P. 8(a)(1), 8(a)(2), 8(d)(1). Lundy’s

complaint does not contain a short and plain statement of the court’s jurisdiction.

Moreover, his complaint does not contain a short and plain statement of his claims.

Rather than containing simple, concise, and direct allegations, the complaint is

littered with extraneous legal conclusions relating to kidnapping, slavery, and

human trafficking.2 “Fundamentally, Rule 8 requires that a complaint provide fair

notice of ‘what the . . . claim is and the grounds upon which it rests.” Garrett, 938

F.3d at 92 (quoting Erickson, 551 U.S. at 93). Here, the complaint does not

provide fair notice of what Lundy’s claims are. In fact, it is not clear who the

defendants are, what claims Lundy is making against which defendants, or what

relief he is seeking against which defendants. Accordingly, the complaint fails to

state a claim upon which relief can be granted.

      Before dismissing a complaint under a screening provision, the court must

grant the plaintiff leave to amend his complaint unless amendment would be

2
  Given the allegations regarding kidnapping, slavery, and human trafficking, it
may be that Lundy is suggesting that based on his alleged status as a Moorish
American National, the state court did not have jurisdiction over him in the
criminal proceedings. “This, and similar claims based on an alleged status as a
‘Moorish American’ have been consistently rejected by courts.” Camp v. Harper,
No. CV 20-648, 2020 WL 3104026, at *2 (W.D. Pa. June 11, 2020) (citing cases).
“Any claims or arguments raised by Plaintiff which are based on his membership
in the Moorish American Nation are frivolous.” Hampton v. City of Durham, No.
1:10-CV-706, 2010 WL 3785538, at *3 (M.D.N.C. Sept. 22, 2010).



                                          9
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 10 of 22




inequitable or futile. See Grayson v. Mayview State Hospital, 293 F.3d 103, 114

(3d Cir. 2002). Here, in light of the liberal-amendment standard, we will grant

Lundy an opportunity to correct the deficiencies noted above. Thus, the court will

grant Lundy leave to file an amended complaint.

      We will briefly discuss some additional issues with respect to Lundy’s

complaint that Lundy should be aware of should he elect to file an amended

complaint.



      B. Federal Rule of Civil Procedure 20.
      Federal Rule of Civil Procedure 20 governs permissive joinder of parties.

“For courts applying Rule 20 and related rules, ‘the impulse is toward entertaining

the broadest possible scope of action consistent with fairness to the parties; joinder

of claims, parties and remedies is strongly encouraged.’” Hagan v. Rogers, 570

F.3d 146, 153 (3d Cir. 2009) (quoting United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 724 (1966)). Still, the liberal policy of joinder under Rule 20 does not

mean that unrelated claims and defendants can be joined in one action. Rather, the

requirements of Rule 20(a)(2) regarding joinder of defendants must be satisfied,

and that Rule provides that persons may be joined in one action as defendants if

“any right to relief is asserted against them jointly, severally, or in the alternative

with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and . . . any question of law or fact common to all
                                           10
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 11 of 22




defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). If Lundy elects to file

an amended complaint, he must comply with Rule 20.



      C. Lundy is not entitled to a writ of mandamus.
      Lundy titled his complaint in part as a petition for a writ of mandamus. 28

U.S.C. § 1361 provides that “district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the plaintiff.” Lundy is

not, however, seeking mandamus relief to compel a federal official or employee to

perform a duty. Rather, he is seeking mandamus relief as to state entities and

officials. But this court does not have jurisdiction under 28 U.S.C. § 1361 to issue

a mandamus order to state officials. In re Woodall, 578 F. App’x 73, 74 (3d Cir.

2014) (“Woodall asks us to exercise our mandamus jurisdiction to direct a state

agency to perform its duties in accordance with his wishes. We do not have the

authority to grant that request.”); In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963)

(holding that the district court did not have jurisdiction “to issue a writ of

mandamus compelling action by a state official”).

      This court does have authority under the All Writs Act to issue a writ in the

nature of mandamus when necessary or appropriate in aid of its jurisdiction and

agreeable to the usages and principles of law. 28 U.S.C. § 1651. But the All Writs


                                           11
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 12 of 22




Act does not provide an independent basis for jurisdiction and may be invoked

only in aid of jurisdiction already possessed by the court on some other ground.

See Jones v. Lilly, 37 F.3d 964, 967 (3d Cir. 1994) (“the writ issued must aid the

court in the exercise of its jurisdiction”). In this case, issuing a writ of mandamus

would not aid the court in the exercise of its jurisdiction. Accordingly, Lundy is

not entitled to a writ of mandamus.



       D. Lundy cannot seek release from custody in this civil-rights action.
       To the extent that Lundy is seeking release from custody, he cannot seek

such relief in this action.

       “[T]he essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and . . . the traditional function of the writ is to secure

release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

When a prisoner “is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” Id. at 500. “Conversely, when the challenge is

to a condition of confinement such that a finding in plaintiff’s favor would not alter

his sentence or undo his conviction” a civil rights action is appropriate. Leamer v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002).


                                            12
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 13 of 22




      To the extent that Lundy is seeking release from prison, he cannot seek such

relief in this civil-rights action. Rather, he can seek such relief only through a

petition for a writ of habeas corpus, which generally is appropriate only after a

petitioner has exhausted his state remedies.



      E. 42 U.S.C. § 1983 Claims.
      To the extent Lundy claims that the defendants violated his constitutional

rights, his claims are brought under 42 U.S.C. § 1983. To aid Lundy should he file

an amended complaint, we will briefly set forth some general standards applicable

to § 1983 claims.

      “Section 1983 imposes civil liability upon any person who, acting under the

color of state law, deprives another individual of any rights, privileges, or

immunities secured by the Constitution or laws of the United States.” Shuman v.

Penn Manor School Dist., 422 F.3d 141, 146 (3d Cir. 2005). “It is well settled that

§ 1983 does not confer any substantive rights, but merely ‘provides a method for

vindicating federal rights elsewhere conferred.’” Williams v. Pennsylvania Human

Relations Comm’n, 870 F.3d 294, 297 (3d Cir. 2017) (quoting Hildebrand v.

Allegheny Cty., 757 F.3d 99, 104 (3d Cir. 2014)). To state a claim under §1983,

the plaintiff must allege a deprivation of a federally protected right and that this

deprivation was committed by a person acting under color of state law. Woloszyn v.

County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).
                                          13
       Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 14 of 22




       Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable,

a defendant must have been personally involved in the wrongful conduct. Thus,

respondeat superior cannot form the basis of liability. Jutrowski v. Twp. of

Riverdale, 904 F.3d 280, 290 (3d Cir. 2018). In other words, “each Government

official, his or her title notwithstanding, is only liable for his or her own

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). “[A] plaintiff must

aver facts to show the defendants’ personal involvement in the alleged

misconduct.” Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020). “Personal

involvement requires particular ‘allegations of personal direction or of actual

knowledge and acquiescence.’” Id. (quoting Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988)).

      There are also several immunities that may bar some of the claims it appears

that Lundy may make. We briefly address those below.



            1. The Eleventh Amendment.

      The Eleventh Amendment bars any 42 U.S.C. § 1983 claims against the

Commonwealth of Pennsylvania.

      “Our federalist system of government accords respect for the sovereignty of

the States in a variety of ways, including the Eleventh Amendment to the United

States Constitution, which immunizes States from suits brought in federal court by


                                          14
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 15 of 22




both their own citizens and citizens of other States.” Maliandi v. Montclair State

Univ., 845 F.3d 77, 81 (3d Cir. 2016). The Eleventh Amendment provides:

      The Judicial power of the United States shall not be construed
      to extend to any suit in law or equity, commenced or prosecuted
      against one of the United States by Citizens of another State, or
      by Citizens or Subjects of any Foreign State.
U.S. Const. Amend. XI. Although its text appears to restrict only the Article III

diversity jurisdiction of the federal courts, the Eleventh Amendment has been

interpreted “to stand not so much for what it says, but for the presupposition . . .

which it confirms.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)

(quoting Blatchford v. Native Village of Noatak, 501 U.S. 775, 779 (1991)). That

presupposition is that each state is a sovereign entity in our federal system, and it is

inherent in the nature of sovereignty that a sovereign is not amenable to suit unless

it consents. Id. Thus, “the Constitution does not provide for federal jurisdiction

over suits against nonconsenting States.” Kimel v. Florida Bd. of Regents, 528 U.S.

62, 73 (2000).

      A state, however, may waive its Eleventh Amendment immunity by

consenting to suit, and Congress may abrogate states’ Eleventh Amendment

immunity when it unequivocally intends to do so and it acts pursuant to a valid

grant of constitutional authority. College Savings Bank v. Florida Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 670 (1999). But the

Commonwealth of Pennsylvania has not waived its Eleventh Amendment

                                          15
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 16 of 22




immunity. See 42 Pa. C.S.A. ' 8521(b) (“Nothing contained in this subchapter

shall be construed to waive the immunity of the Commonwealth from suit in

Federal courts guaranteed by the Eleventh Amendment to the Constitution of the

United States.”). And “Congress did not abrogate Eleventh Amendment immunity

via § 1983.” Downey v. Pennsylvania Dep’t of Corr., 968 F.3d 299, 310 (3d Cir.

2020) (citing Quern v. Jordan, 440 U.S. 332, 345 (1979)).

      Thus, any 42 U.S.C. § 1983 claims against the Commonwealth of

Pennsylvania are barred by the Eleventh Amendment.


             2. Judicial Immunity.
      “The text of § 1983 does not provide any immunities from suit.” Fogle v.

Sokol, 957 F.3d 148, 158 (3d Cir. 2020). “Although § 1983 purports to subject

‘[e]very person’ acting under color of state law to liability for depriving any other

person in the United States of ‘rights, privileges, or immunities secured by the

Constitution and laws,’ the Supreme Court has recognized that ' 1983 was not

meant to ‘abolish wholesale all common-law immunities.’” Yarris v. Delaware,

465 F.3d 129, 134–35 (3d Cir. 2006) (quoting Pierson v. Ray, 386 U.S. 547, 554

(1967)). There are two kinds of immunity under § 1983: qualified immunity and

absolute immunity. Id. at 135. Although most public officials are entitled to only

qualified immunity, public officials who perform ‘“special functions’” are entitled

to absolute immunity. Id. (quoting Butz v. Economou, 438 U.S. 478, 508 (1978)).

                                          16
       Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 17 of 22




“[A]bsolute immunity attaches to those who perform functions integral to the

judicial process.” Williams v. Consovoy, 453 F.3d 173, 178 (3d Cir. 2006). “This

immunity was and still is considered necessary ‘to assure that judges, advocates,

and witnesses can perform their respective functions without harassment or

intimidation.’” McArdle v. Tronetti, 961 F.2d 1083, 1084 (3d Cir. 1992) (quoting

Butz, 438 U.S. at 512).

      A functional approach is used to determine whether absolute or qualified

immunity applies. Forrester v. White, 484 U.S. 219, 224 (1988). The inquiry

focuses on the nature of the function performed, not the identity of the actor who

performed it. Id. “The Supreme Court long has recognized that judges are immune

from suit under section 1983 for monetary damages arising from their judicial

acts.” Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir. 2000).

The Court has described the reasons for recognizing judicial immunity as follows:

      [T]he nature of the adjudicative function requires a judge
      frequently to disappoint some of the most intense and
      ungovernable desires that people can have . . . . [T]his is the
      principal characteristic that adjudication has in common with
      legislation and with criminal prosecution, which are the two
      other areas in which absolute immunity has most generously
      been provided. If judges were personally liable for erroneous
      decisions, the resulting avalanche of suits, most of them
      frivolous but vexatious, would provide powerful incentives for
      judges to avoid rendering decisions likely to provoke such suits.
      The resulting timidity would be hard to detect or control, and it




                                         17
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 18 of 22




       would manifestly detract from independent and impartial
       adjudication.
Forrester, 484 U.S. at 226–27 (citations omitted).

       A two-part inquiry is used to determine whether judicial immunity is

applicable. Gallas, 211 F.3d at 768. First, because immunity applies only to

actions taken in a judge’s judicial capacity, a determination must be made whether

the challenged actions of the judge were taken in his or her judicial capacity. Id.

The relevant factors “relate to the nature of the act itself, i.e., whether it is a

function normally performed by a judge, and to the expectations of the parties, i.e.,

whether they dealt with the judge in his judicial capacity.’” Id. at 768 (quoting

Stump v. Sparkman, 435 U.S. 349, 362 (1978)). “Our task is to ‘draw the line

between truly judicial acts, for which immunity is appropriate, and acts that simply

happen to have been done by judges,’ such as administrative acts.” Id. (quoting

Forrester, 484 U.S. at 227).

       “Second, a judge is not immune for actions, though judicial in nature, taken

in the complete absence of all jurisdiction.” Id. In this regard, “we must

distinguish between acts in the ‘clear absence of all jurisdiction,’ which do not

enjoy the protection of absolute immunity, and acts that are merely in ‘excess of

jurisdiction,’ which do enjoy that protection.” Id. at 769 (quoting Stump, 435 U.S.

at 356 n.6). The Supreme Court has explained that distinction:



                                            18
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 19 of 22




      “Where there is clearly no jurisdiction over the subject-matter
      any authority exercised is a usurped authority, and for the
      exercise of such authority, when the want of jurisdiction is
      known to the judge, no excuse is permissible. But where
      jurisdiction over the subject-matter is invested by law in the
      judge, or in the court which he holds, the manner and extent in
      which the jurisdiction shall be exercised are generally as much
      questions for his determination as any other questions involved
      in the case, although upon the correctness of his determination
      in these particulars the validity of his judgments may depend.”
Stump, 435 U.S. at 356 n.6 (quoting Bradley v. Fisher, 80 U.S. 335, 351–52

(1871)). “Generally, therefore, ‘where a court has some subject matter jurisdiction,

there is sufficient jurisdiction for immunity purposes.’” Figueroa v. Blackburn,

208 F.3d 435, 443–44 (3d Cir. 2000) (quoting Barnes v. Winchell, 105 F.3d 1111,

1122 (6th Cir.1997)); see also Gallas, 211 F.3d at 771 2000) (holding that “a judge

does not act in the clear absence of all jurisdiction when the judge enters an order

at least colorably within the jurisdiction of her court even though a court rule or

other procedural constraint required another judge to act in the matter”).

      Judicial immunity shields a judge from liability for judicial acts even if those

acts were taken in error, if they were done maliciously, if they were in excess of

the judge’s authority, if the judge committed grave procedural errors, or if the

judge’s actions were unfair or controversial. Gallas, 211 F.3d at 769. A judge will

be subject to liability only when he or she has acted in the clear absence of all

jurisdiction. Id. “In sum, our analysis must focus on the general nature of the



                                          19
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 20 of 22




challenged action, without inquiry into such ‘specifics’ as the judge’s motive or the

correctness of his or her decision.” Id.

      Thus, judicial immunity bars any claims for damages against the judges

involved in Lundy’s criminal case provided that the judges acted in a judicial

capacity and they did not act in the complete absence of jurisdiction.



             3. Prosecutorial Immunity.

      A functional approach is also used to determine the immunity of a

prosecutor. Kalina v. Fletcher, 522 U.S. 118, 127 (1997). “The functions of the

prosecutor encompass activities protected by both absolute and qualified

immunity.” Kulwicki v. Dawson, 969 F.2d 1454, 1465 (3d Cir. 1992). The inquiry

focuses on the nature of the function performed, not the identity of the actor who

performed it, and “[u]nder this functional approach, a prosecutor enjoys absolute

immunity for actions performed in a judicial or ‘quasi-judicial’ capacity.” Odd v.

Malone, 538 F.3d 202, 208 (3d Cir. 2008). “That functional test separates

advocacy from everything else, entitling a prosecutor to absolute immunity only

for work ‘intimately associated with the judicial phase of the criminal process.’”

Fogle, 957 F.3d at 159–60 (quoting Burns v. Reed, 500 U.S. 478, 486 (1991)).

Thus, for example, a prosecutor is entitled to absolute immunity from a claim

based on a prosecutor “initiating a prosecution and in presenting the State’s case.”


                                           20
        Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 21 of 22




Imbler v. Pachtman, 424 U.S. 409, 431 (1976). A prosecutor is also entitled to

absolute immunity for the preparation and filing of charging documents and arrest

warrants. Kalina, 522 U.S. at 129. Absolute immunity does not, however, apply

‘“to administrative or investigatory actions unrelated to initiating and conducting

judicial proceedings.’” Weimer v. Cty. of Fayette, 972 F.3d 177, 187 (3d Cir. 2020)

(quoting Odd, 538 F.3d at 208).

      Thus, prosecutorial immunity bars any claims for damages against the

prosecutors involved in Lundy’s criminal case provided that the prosecutors were

acting in a judicial or quasi-judicial capacity.



V. Order.
      Based on the foregoing, IT IS ORDERED that Lundy is GRANTED leave

to file an amended complaint within 28 days of the date of this Order.3 IT IS


3
  Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Fed. R. Civ. P. 10(a). Lundy “is advised
that any amended complaint must be complete in all respects.” Young v. Keohane,
809 F. Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading which
stands by itself as an adequate complaint without reference to the complaint
already filed.” Id. “Also in general, an amended pleading—like [any] amended
complaint here—supersedes the earlier pleading and renders the original pleading a
nullity.” Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017). In other words, if
an amended complaint is filed, the original complaint will have no role in the
future litigation of this case. Any amended complaint must also comply with the
pleading requirements of the Federal Rules of Civil Procedure, including the
requirements that the complaint contain “a short and plain statement of the grounds
for the court’s jurisdiction,” “a short and plain statement of the claim,” and “a
demand for the relief sought.” Fed. R. Civ. P. 8(a)(1)–(3). Further, “[e]ach
                                           21
       Case 3:20-cv-01898-SES Document 8 Filed 12/17/20 Page 22 of 22




FURTHER ORDERED that Lundy’s motion to amend (doc. 4) is DENIED AS

MOOT given that we are granting Lundy leave to file an amended complaint that

complies with the pleading requirements of the Federal Rules of Civil Procedure.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              Chief United States Magistrate Judge




allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). “A party
must state its claims or defenses in numbered paragraphs, each limited as far as
practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). And to the
extent it would promote clarity to do so, “each claim founded on a separate
transaction or occurrence . . . must be stated in a separate count.” Id. Any
amended complaint must also comply with Fed. R. Civ. P. 20.


                                         22
